Name: Commission Regulation (EC) No 1053/95 of 11 May 1995 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates
 Type: Regulation
 Subject Matter: European construction;  economic structure;  agricultural policy
 Date Published: nan

 No L 107/4 I EN I Official Journal of the European Communities 12. 5. 95 COMMISSION REGULATION (EC) No 1053/95 of 11 May 1995 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 (2), and in particular Articles 6 (2) and 12 thereof, Whereas the operative events for the agricultural conver ­ sion rates referred to in Articles 9, 10, 11 and 12 of Commission Regulation (EEC) No 1068/93 (3), as last amended by Regulation (EC) No 157/95 (4) may have occurred before 1995 for amounts to be converted into Austrian schillings, Finnish marks or Swedish crowns ; whereas the agricultural conversion rates for the curren ­ cies in question were not determined before 1 January 1995, the date of accession of the Member States concerned ; whereas, under the circumstances, provision should be made to use the conversion rate fixed on the date closest to that of the operative event ; Whereas it is necessary to specify that the provisions laid down in this Regulation apply in the case of the acces ­ sions of 1 January 1995 ; HAS ADOPTED THIS REGULATION : Article 1 The following Article 12a is hereby added to Regulation (EEC) No 1068/93 : Article 12a Where the operative event for the agricultural conver ­ sion rate occurs before the date of accession of a Member State, the applicable agricultural conversion rate for the currency concerned shall be that in force on the date of accession.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 108 , 1 . 5. 1993, p. 106. (4) OJ No L 24, 1 . 2. 1995, p. 1 .